DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 26 April 2021 has been entered. Claims 1 and 4-17 are pending in the application. Claims 2 and 3 remain canceled from consideration.

Response to Arguments
Applicant’s arguments, see pages 8-12 of applicant’s response, filed 26 April 2021, with respect to the rejection of claims 1 and 11 have been fully considered and are persuasive.  The rejection of 29 January 2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

11. (Currently Amended) A ball valve, comprising: a ball that has a passage hole and is rotatably supported;

a ball retainer that holds the ball packing; the ball retainer having a hollow thereinside wherein the hollows and the passage hole are connected to form a fluid passage through which the fluid flows,
a valve body that has a hollow thereinside, the hollow being defined with an inner wall wherein the ball, the ball packing and ball retainer are accommodated in the valve body, and
the ball packing intervenes between the ball and the ball retainer along the fluid passage, a spring-loaded lip seal that surrounds the fluid passage, is installed between the ball packing and the ball retainer, having two seal cases made of a resin, the two seal cases being a first seal case and a second seal case wherein the first seal case accommodates a first spring, which is made of metal, thereinside and is positioned closer to the fluid passage than the second seal case, and the second seal case accommodates a second spring, which is made of metal, thereinside, wherein
the first seal case is positioned to face the ball packing such that a portion of the first seal case is deformed and pressed against the ball packing in a direction along the fluid passage in correspondence with a deformation of the first spring,
the second seal case is positioned to be in direct contact with the inner wall of the valve body such that an outer circumference portion of the second seal case with respect to the fluid passage is deformed and pressed against the inner wall of the valve body in a direction perpendicular to the fluid passage in correspondence with a deformation of the second spring.

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to anticipate or make obvious a spring positioned in the hollow of a superfine O-ring or the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753